Citation Nr: 0114121	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-09 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975 and from August 1977 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 

The Board notes that the veteran has presented additional 
evidence in the form of a private medical report.  The 
veteran submitted a written waiver of consideration of that 
evidence by the RO and, therefore, the Board will proceed to 
decide the appeal based on consideration of all evidence of 
record.  See 38 C.F.R. § 20.1304(c) (2001).


FINDINGS OF FACT

1.  By unappealed decision dated February 1987, the RO denied 
the veteran's claim of entitlement to service connection for 
paranoid schizophrenia.

2.  The evidence associated with the claims file subsequent 
to the February 1987 decision bears directly and 
substantially upon the specific matter under consideration 
and must be considered to decide fairly the merits of the 
claim.

3.  Competent medical evidence establishes that the veteran's 
paranoid schizophrenia was first manifested during active 
duty.



CONCLUSIONS OF LAW

1.  The RO's February 1987 decision denying entitlement to 
service connection for paranoid schizophrenia is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.303, 20.1103 
(2001).

2.  The evidence received since the February 1987 rating 
decision is new and material, and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
paranoid schizophrenia have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

3.  The veteran's paranoid schizophrenia was incurred in 
active service.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
paranoid schizophrenia has been previously considered and 
denied by the RO.  The RO initially denied service connection 
for paranoid schizophrenia in February 1979.  It found that 
the veteran's schizophrenia preexisted service and was not 
aggravated therein.  The veteran was notified of the February 
1979 decision and provided with his appellate rights the 
following month, but he did not file a Notice of Disagreement 
to that decision.  In February 1987, the RO again denied the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia.  It found that the veteran failed to 
submit new and material evidence in support of his claim.  
The veteran again did not file a Notice of Disagreement to 
this decision.

As the veteran did not appeal the RO's February 1987 rating 
decision, that determination is final.  38 U.S.C.A. 
§§ 7105(a), (b)(1),(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  Once an RO decision becomes final under 38 
U.S.C.A. § 7105(a) (West 1991), absent the submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001); Suttmann v. Brown, 
5 Vet. App. 127, 135 (1993).  The Board must review all 
evidence submitted since the claim was finally disallowed on 
any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The veteran's claim for service connection may, however, be 
reopened provided the veteran submits new and material 
evidence.  The issue of whether evidence is "new and 
material" is analyzed under 38 C.F.R. § 3.156(a) (2001).  
Reviewing a final decision based on new and material evidence 
is potentially a several step process.  See Elkins v. West, 
12 Vet. App. 209, 214-19 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist has been fulfilled.  If so, the Board may evaluate the 
merits of the claim.  See Winters v. West, 12 Vet. App. 203, 
206-7 (1999); Winters v. Gober, rev'd on other grounds, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).

"New and material evidence" means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2001); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The relevant evidence that was of record at the time of the 
RO's February 1987 decision included service medical records 
and a January 1979 VA examination.  The veteran's service 
medical records from his first period of active duty contain 
no complaints, findings, or diagnoses related to a 
psychiatric disorder.  Service medical records from the 
veteran's second period of service include an August 1977 
induction examination that made no findings of abnormality.  
The veteran thereafter was hospitalized in October 1977 with 
a history of acute psychotic episode.  The veteran reported 
feelings of nervousness and paranoia for a week.

Subsequent Medical Board and Physical Evaluation Board 
proceedings show that the veteran was diagnosed with 
schizophrenia, paranoid type, and separated from active duty 
as a result.  The Medical Board concluded that the veteran's 
paranoid schizophrenia existed prior to active service, was 
not aggravated by active service, and was the result of 
natural progression.  It reported that, after one week of 
entering service, the veteran complained of anxiety, sleep 
disturbance, hypersensitivity to noise, and impaired 
concentration, of several weeks duration.  Therefore, because 
the disease manifested so close to the date of entry, it 
could not have originated in service.  The veteran testified 
before the Medical Board that he had no problems prior to, or 
at the time of, his induction examination; his problems began 
when he started advanced infantry training two weeks after 
induction.

During the January 1979 VA examination, the veteran reported 
that he began to have auditory and visual hallucinations and 
paranoid feelings in service.  The veteran was diagnosed with 
paranoid schizophrenia, and the examiner stated that the 
history of a schizophrenic break as well as hallucinations, 
high anxiety, disorganized thought processes, and paranoid 
ideations supported this diagnosis.

The additional pertinent evidence that has been associated 
with the record since the RO's February 1987 denial include a 
November 2000 private psychological report and a March 2001 
personal hearing transcript.  The veteran submitted the 
report of a psychological evaluation and testing performed by 
W. D. Rogers, Ph.D.  Dr. Rogers reported that the veteran's 
results on the Minnesota Multiphasic Personality Inventory-2 
verified a high level of stress and anxiety and suggested the 
possibility of paranoid disorder that was consistent with 
earlier mental evaluations.  In his opinion, the test results 
were valid, and the veteran suffered from the above-mentioned 
conditions. 

Dr. Rogers also reviewed the veteran's service medical 
records and observed that, on both occasions when the veteran 
entered upon active duty, no signs of schizophrenia were 
present.  He noted that the veteran was hospitalized in 
October 1977 with a diagnosis of acute schizophrenia, with 
"acute" being a significant element in the diagnosis.  Dr. 
Rogers referenced the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders and stated that the 
median age for the onset of the first psychotic episode of 
schizophrenia was in the early to mid 20's for men and that 
the onset may be abrupt or insidious.  The veteran's 
statements and the medical records indicated that his onset 
was abrupt.  Dr. Roger's believed that the veteran's 
schizophrenia began to manifest in a prodromal phase in mid 
September 1977, at the time that he complained of sleeping 
difficulties, and that the first psychotic episode occurred 
in October 1977.  He concluded that this psychotic episode 
clearly occurred on active duty and there were no indications 
of the disease at induction.

The veteran appeared for a personal hearing before the Board 
in March 2001.  He testified that he had no psychiatric 
problems during his first tour of active duty or during 
subsequent service with the National Guard.  During his 
second period of active duty, he went to sick call because he 
was having problems sleeping.  A few weeks later, he was 
diagnosed with schizophrenia.  

In considering the recently submitted evidence in conjunction 
with the previous evidence, the Board concludes that the 
recently submitted evidence is new and material and must be 
considered in order to decide the merits of the veteran's 
claim.  Specifically, the Board finds that the November 2000 
report of Dr. Rogers constitutes new and material evidence.  
Prior to February 1987, the record contained no opinion 
linking the veteran's psychiatric disorder to his period of 
active service.  The record contained only the service 
medical records and a VA examination that offered no opinion 
as to the etiology or onset of the veteran's paranoid 
schizophrenia.  As the RO originally denied the veteran's 
claim by reasoning that his disorder preexisted service, the 
opinion of Dr. Rogers is especially pertinent.  Accordingly, 
as the veteran has presented new and material evidence, his 
claim is reopened.

The Board must now determine whether the claim, as reopened, 
is meritorious.  As a preliminary matter, the Board notes 
that, effective November 9, 2000, the Veterans Claims 
Assistance Act of 2000, was signed into law.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000) ("VCAA").  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his claim.  The Board finds that even 
though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  The Board finds 
that the veteran was provided with adequate notice and 
assistance as to the evidence needed to substantiate his 
claim.  The veteran was notified by letter and statement of 
the case of the evidence needed to support his claim.  In 
addition, the veteran presented testimony at a hearing before 
the Board.  The veteran identified no current treatment of 
his psychiatric disorder; therefore, the RO could not acquire 
relevant treatment records.

The Board acknowledges that the RO did not provide the 
veteran with an examination and that the VCAA generally 
requires that a VA medical examination or opinion be provided 
if the record contains evidence of a current disability, and 
indicates that such disability may be associated with active 
service, or the record does not contain medical evidence 
sufficient to make a decision on the claim.  In this case, 
the Board finds that a VA examination and opinion is 
unnecessary because the veteran has chosen to receive a 
private psychological evaluation, testing, and opinion.  
Therefore, a VA examination would be essentially redundant 
because the record already contains sufficient medical 
evidence to fairly decide the veteran's claim.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2001).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Based upon the above-described evidence, the Board finds that 
the evidence of record supports a grant of service connection 
for paranoid schizophrenia.  The service medical records 
clearly establish that the veteran entered his second period 
of active service with no findings of psychiatric 
abnormality.  Therefore, the veteran was entitled to the 
presumption of soundness which holds that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of entrance in 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1113 (West 1991).

The Board recognizes that subsequent Medical Board 
proceedings held that the veteran's disability did, in fact, 
preexist active service, and was not aggravated therein.  
However, the Medical Board provided no reasoning for this 
finding other than the proximity of the veteran's diagnosis 
of schizophrenia to the date of his entrance into service.  
The Board finds that this reasoning does not constitute clear 
and unmistakable evidence sufficient to rebut the presumption 
of soundness.  The Board also acknowledges that the service 
medical records first document treatment for paranoid 
schizophrenia in October 1977, whereas the Medical Board 
refers to some treatment prior to that time.  The service 
medical records may be incomplete; however, the Board finds 
that the discrepancy is not relevant, as the veteran himself 
reported that he first sought treatment for sleeplessness and 
was ultimately hospitalized and diagnosed with schizophrenia.  
Notably, the veteran's testimony has remained consistent.  
Both before the Medical Board in service and before the 
recent Board hearing, he testified that he had no psychiatric 
symptomatology prior to, or at the time of, induction into 
his second period of active service.

Finally, the Board finds that the testing, evaluation, and 
opinion of Dr. Rogers provide competent evidence that the 
veteran's paranoid schizophrenia was incurred during active 
service.  Dr. Rogers reviewed the service medical records and 
apparently relied upon a correct factual history of the 
veteran's illness.  He applied the veteran's history to 
information from diagnostic testing and medical literature, 
and concluded that the veteran suffered his first psychotic 
episode in service.  The Board finds Dr. Rogers opinion to be 
well reasoned and thorough, and to be sufficient to warrant a 
grant of service connection for paranoid schizophrenia.  
Accordingly, the benefit sought on appeal is granted.



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia is reopened.

Service connection for paranoid schizophrenia is granted.




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 


